        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
 _________________________________

 DAVID S.,                                                      Case No. 19-cv-1936-ECW

                       Plaintiff,

 v.                                                                ORDER

 ANDREW M. SAUL,
 Commissioner of Social Security,


                  Defendant.
 _________________________________

       The above matter came before the undersigned on August 31, 2020 on Plaintiff’s

Motion for Summary Judgment (Dkt. 13) and Defendant’s Motion for Summary

Judgment (Dkt. 17). The Court heard oral argument on the matter and then ruled on the

record at the hearing. The Court explained its reasoning in detail during its ruling from

the bench, and this Order is intended to briefly restate that ruling.

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision, 42 U.S.C. §

405(g), or if the ALJ’s decision resulted from an error of law. Nash v. Comm’r, Soc. Sec.

Administration, 907 F.3d 1086, 1089 (8th Cir. 2018) (citing 42 U.S.C. § 405(g);

Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018)). “‘Substantial evidence is

less than a preponderance, but enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusions.’” Id. (quoting Travis v. Astrue, 477 F.3d 1037,

1040 (8th Cir. 2007)). The Court “considers evidence that detracts from the
        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 2 of 7




Commissioner’s decision as well as evidence that supports it.” Id. “If substantial

evidence supports the Commissioner’s conclusions, this court does not reverse even if it

would reach a different conclusion, or merely because substantial evidence also supports

the contrary outcome.” Id. (citation omitted). As the Supreme Court recently explained:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding.
       Under the substantial-evidence standard, a court looks to an existing
       administrative record and asks whether it contains sufficient evidence to
       support the agency’s factual determinations. And whatever the meaning of
       “substantial” in other contexts, the threshold for such evidentiary
       sufficiency is not high. Substantial evidence . . . is more than a mere scintilla.
       It means—and means only—such relevant evidence as a reasonable mind
       might accept as adequate to support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       The narrow issue in this case is whether the ALJ failed to account for noise

limitations as the result of Plaintiff’s bilateral moderate to severe sensorineural hearing

loss in the residual functional capacity (“RFC”), resulting in a decision that is not

supported by substantial evidence. The Commissioner claims that the RFC is supported

by substantial evidence. Plaintiff seeks a remand of this matter to the ALJ.

       The parties do not dispute that Plaintiff suffers from hearing loss. In her decision,

Administrative Law Judge Corinne T. McLaughlin (“ALJ”) found that “the record

documents a history of sensorineural hearing loss treated successfully with hearing aids.

As the symptoms of these impairments resolved or did not result in ongoing significant

symptoms the undersigned finds that these are non-severe impairments.” (R. 22.) The

ALJ also noted that Plaintiff “also stated that he wears a hearing aide [sic] and that he can

hear alright as long as he is not in a loud environment.” (R. 26.) However, the ALJ did


                                               2
        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 3 of 7




not address whether Plaintiff’s hearing needed to be protected from noise.

      The ALJ “bears the primary responsibility for assessing a claimant’s [RFC] based

on all relevant evidence.” Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000). In

determining a claimant’s RFC, the ALJ must consider all relevant evidence, including

medical records, observations of treating physicians and others, and claimant’s own

descriptions of his or her limitations. See Pearsall v. Massanari, 274 F.3d 1211, 1217

(8th Cir. 2001); see also Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (same)

(citation omitted). The Eighth Circuit has held that “a claimant’s residual functional

capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001)).

“[S]ome medical evidence must support the determination of the claimant’s RFC, and the

ALJ should obtain medical evidence that addresses the claimant’s ability to function in

the workplace.” Id. (quotation marks and citations omitted).

      When a Plaintiff has at least one severe impairment, “the limiting effects of all”

Plaintiff’s impairment(s) are considered in determining a Plaintiff’s residual functional

capacity, including severe and non-severe impairments. See 20 C.F.R. § 404.1545(a)(1)-

(2) (an ALJ must consider all relevant evidence, including non-severe impairments, in his

RFC determination); 20 C.F.R. § 416.945(a)(2) (“If you have more than one impairment.

We will consider all of your medically determinable impairments of which we are aware,

including your medically determinable impairments that are not ‘severe’. . . .”). Indeed,

the Eighth Circuit has concluded that “[e]ven ‘non-severe’ impairments must be

considered in the RFC.” Igo v. Colvin, 839 F.3d 724, 730 (8th Cir. 2016) (citing Ford v.




                                             3
        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 4 of 7




Astrue, 518 F.3d 979, 981 (8th Cir. 2008)). 1

      Moreover, “[a] person may have the physical and mental capacity to perform

certain functions in certain places, but to do so may aggravate his or her impairment(s) or

subject the individual or others to the risk of bodily injury. Surroundings which an

individual may need to avoid because of impairment include those involving extremes of

temperature, noise, and vibration…” Titles II & XVI: Capability to Do Other Work –

The Medical-Vocational Rules as a Framework for Evaluating Solely Nonexertional

Impairments, SSR 85-15, 1985 WL 56857 at *8 (S.S.A. 1985).

       In this case, the ALJ in finding Plaintiff not disabled concluded as follows:

“[b]ased on the testimony of the vocational expert, the Administrative Law Judge finds

that the claimant can perform his past relevant work as a potato chip picker/sorter.” (R.

31.) During the hearing before the ALJ, the Vocational Expert (“VE”) testified that the

ALJ’s hypothetical individual would not be able to perform any of his past positions if

they were limited to a moderate level of noise:

       Q Okay. And what if the individual was limited to a moderate level of noise
       in addition to all of the other limitations?

       A Let me just check that Your Honor. It’s something that I never really have
       a sense of understanding until I really check it. I -- I’ve been in those

1       The Court notes that although an ALJ should consider both severe and non-severe
impairments when determining a claimant’s RFC, if the record does not support
limitations from the non-severe impairment, the ALJ need not account for the
impairment. See Shane T. v. Saul, No. CV 18-634 (BRT), 2019 WL 4143881, at *5 (D.
Minn. Aug. 30, 2019) (citing Hilkemeyer v. Barnhart, 380 F.3d 441, 445 (8th Cir. 2004)
(finding the “ALJ’s decision not to incorporate [the] mild pulmonary dysfunction in the
RFC, as well as in the hypothetical posed to the VE, was not error because the record
[did] not suggest there were any limitations caused by this non-severe impairment”)).


                                                4
        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 5 of 7




       environments and they’re -- they’re not quiet. They’re loud, yes, as defined
       by the SCO so that would not comply with that piece, Your Honor.

       Q Okay, so if any -- any of those hypotheticals have that additional limitation,
       that past work would be precluded?

       A That’s correct.

(R. 275.)

   The ALJ not address Dr. Darren McDonalds’ warning to Plaintiff that he should

protect his ears. (R. 666.) While the ALJ addressed a portion of the February 17, 2017,

Medical Source statement from Sarah Hammes, M.D., the ALJ ignored the portion

dealing with noise. (R. 28.) The limitations from Dr. Hammes included avoiding all

exposure to noise. (R. 881.) The reasoning from Dr. Hammes for her opinion was that

Plaintiff already had hearing loss and needed to avoid noise exposure. (R. 881.)

       Defendant’s argument that the ALJ relied on the Medical Expert (“ME”) (Dkt. 18

at 8) ignores the fact that while the ME at the hearing before the ALJ noted that Plaintiff

had an obvious hearing deficit, he did not address any environmental limitations, such as

noise. (R. 267-70.) Defendant also asserted in his brief and at the hearing before the

Court that the fact that Plaintiff was able to drive, do laundry, use public transportation,

and go to the store, all of which are activities involving noise, supported the ALJ’s

conclusion that the RFC did not need to include noise limitations. (Dkt. 18 at 8.)

However, the Eighth Circuit has cautioned against discounting subjective complaints

merely based on daily activities. See Draper v. Barnhart, 425 F.3d 1127, 1131 (8th Cir.

2005) (noting discounting claimant’s subjective complaints not appropriate merely

because her “activities of daily living involved some light exertional activities, such as


                                              5
        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 6 of 7




household chores, laundry, grocery shopping, mowing, and other chores”). Moreover,

engaging in such activities intermittently is not the same as working full-time at a

position (potato chip sorter/picker) which the VE has established is “loud” under the

DOT/SCO. See also DOT 529.687-186 SORTER, AGRICULTURAL PRODUCE.

       It appears from the RFC that the ALJ drew upon her own inferences from

somewhere from the record to develop the RFC as it pertains to Plaintiff’s noise

tolerance. “[A]n administrative law judge may not draw upon [her] own inferences from

medical reports.” Shontos v. Barnhart, 328 F.3d 418, 427 (8th Cir. 2003) (quoting Lund

v. Weinberger, 520 F.2d 782, 785 (8th Cir. 1975)). The ALJ has a duty to fully and fairly

develop the record. See Frankl v. Shalala, 47 F.3d 935, 938 (8th Cir. 1995) (finding that

an ALJ must fully and fairly develop the record so that a just determination of disability

may be made).

       The Court finds that remand is appropriate in this case because there is an

incomplete record as to whether Plaintiff needs noise protection at work and how that

would affect his ability to perform his past relevant work. The Court also finds that

remand in this case is appropriate because to the extent the ALJ had a basis for not

including a noise environmental limitation in the RFC, it is not apparent from the record

what that was based on or what the reasoning was, and did not adequately address the

medical evidence supporting a noise limitation.

       This matter is remanded back to the ALJ to develop the record, whether it be

through Plaintiff’s treating providers, other medical experts, additional medical records or

some combination thereof to determine the extent of Plaintiff’s impairment caused by any


                                             6
        CASE 0:19-cv-01936-ECW Document 24 Filed 09/03/20 Page 7 of 7




decreased tolerance to noise in evaluating Plaintiff’s RFC, and as the evidence warrants,

frame a revised hypothetical question to a vocational examiner.

                                          ORDER

   Based on the above, and on the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Plaintiff David S.’s Motion for Summary Judgment (Dkt. 13) is

GRANTED;

       2.     Defendant Commissioner of Social Security Andrew Saul’s (“Defendant”)

Motion for Summary Judgment (Dkt. 17) is DENIED;

       3.     This case is REMANDED to the Commissioner pursuant to sentence four

of 42 U.S.C. § 405(g), for further administrative proceedings consistent with the Court’s

Order as set forth on the record; and

       4.     This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY


DATED: September 3, 2020                        s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                            7
